

UNITED STATES OF AMERICA
Before The
OFFICE OF THRIFT SUPERVISION



     
In the Matter of:
)
   
)
 
TierOne Bank
)
OTS Order No.:  CN 10-14
Lincoln, Nebraska
)
   
)
 
OTS Docket No.  03309
)
Effective Date:  March 31, 2010
 
)
             

PROMPT CORRECTIVE ACTION DIRECTIVE


WHEREAS, TierOne Bank, Lincoln, Nebraska (Institution), is a federally chartered
savings association that is regulated by the Office of Thrift Supervision (OTS);


WHEREAS, Section 38 of the Federal Deposit Insurance Act (FDIA), 12 U.S.C. §
1831o, and Part 565 of the OTS Regulations, 12 C.F.R. Part 565, require insured
depository institutions that are undercapitalized to file a capital restoration
plan specifying the steps the insured depository institution will take to become
at least “adequately capitalized” and remain “adequately capitalized” for four
consecutive quarters;


WHEREAS, Section 38 of FDIA, 12 U.S.C. § 1831o, requires the OTS to take prompt
corrective action to resolve the problems of insured depository institutions at
the least possible long-term loss to the Deposit Insurance Fund;


WHEREAS, Section 565.7 of the OTS Regulations, 12 C.F.R. § 565.7, provides for
the OTS’s issuance of directives to take prompt corrective action to resolve the
problems of insured depository institutions and to restore their capital;


WHEREAS, the OTS, on November 13, 2009, notified the Institution that it was
“Undercapitalized” for purposes of the prompt corrective action provisions of
Section 38 of FDIA, 12 U.S.C. § 1831o, and was required to submit a Capital
Restoration Plan no later than December 28, 2009;


WHEREAS, the Institution also is not in compliance with the capital standards
required by Section 5(t) of the Home Owners’ Loan Act (HOLA), 12 U.S.C. §
1464(t);


WHEREAS, Section 5(t)(6)(B)(ii) of HOLA, 12 U.S.C. § 1464(t)(6)(B)(ii), requires
any institution not in compliance with the capital standards to comply with a
capital directive issued by the OTS;

 
 

--------------------------------------------------------------------------------

 



WHEREAS, on December 23, 2009, the OTS received the Institution’s capital
restoration plan (Capital Restoration Plan);


WHEREAS, the OTS issued a Notice of Intent to Issue this Prompt Corrective
Action Directive (PCA Directive) on February 19, 2010 (Notice of Intent); has
considered the Institution’s response dated March 5, 2010; and has determined to
issue this PCA Directive in order to carry out the purposes of Section 38 of
FDIA, 12 U.S.C. § 1831o, and to resolve the Institution’s problems at the least
long term cost to the deposit insurance fund;


WHEREAS, the Institution has not submitted a Capital Restoration Plan that is
acceptable under Section 567.10 of the OTS Regulations, 12 C.F.R. § 567.10, and
Section 38(e)(2) of the FDIA, 12 U.S.C. § 1831o(e)(2); and


WHEREAS, the Institution and its Board of Directors, by execution of the
attached Stipulation and Consent (Stipulation) to the issuance of this PCA
Directive, the terms of which are incorporated herein by this reference, have
stipulated and consented to the issuance of the PCA Directive.


NOW THEREFORE, pursuant to Section 38 of FDIA, 12 U.S.C. § 1831o, including but
not limited to subsection (f) thereof, Section 5(t)(6)(B)(ii) of HOLA, 12 U.S.C.
§ 1464(t)(6)(B)(ii), and Section 565.7 of the OTS Regulations, 12 C.F.R. §
565.7, the OTS directs the Institution and its Board of Directors to do the
following1:


PART I – IMPROVING CAPITAL


Section 1.1
Required Recapitalization through Merger, Acquisition, or Sale.



Pursuant to 12 U.S.C. §§ 1831o(f)(2)(A)(iii) and (e)(5), the Institution must be
recapitalized prior to May 31, 2010, by (a) merging with or being acquired by
another financial institution, financial holding company, or other entity2, or
(b) the sale of all or substantially all of the Institution’s assets and
liabilities to another financial institution, financial institution holding
company, or other entity, whereby the resulting depository institution would be
at least “adequately capitalized,” as defined at 12 C.F.R. § 565.4(b), and
remain so for four (4) consecutive quarters. The Institution shall submit a
binding merger or acquisition agreement to the OTS by April 30, 2010, unless
extended in writing by the OTS.  The Institution’s management and Board of
Directors shall take appropriate steps to accomplish such merger, acquisition,
or sale.
 

--------------------------------------------------------------------------------

1 The OTS must impose one or more of the presumptive restrictions set forth in
12 U.S.C. § 1831o(f), especially 12 U.S.C. §§ 1831o(f)(3) and (4) if the
Institution: (1) is significantly or critically undercapitalized, (2) is
undercapitalized and did not submit an acceptable capital restoration plan, or
(3)  fails to implement an approved capital restoration plan.
2 For purposes of this PCA Directive, “other entity” may include but is not
limited to an individual, a group of individuals, a partnership, a corporation,
or any other form of business organization that may, under applicable statutes
and regulations, merge with or acquire the Institution or purchase all or
substantially all of its assets and liabilities.
 
TierOne Bank
Prompt Corrective Action Directive
Page 2 of 9

 
 

--------------------------------------------------------------------------------

 
 
Section 1.2
Efforts to Obtain Capital.



The Board of Directors of the Institution shall at all times make diligent and
good faith efforts to cause the Institution to become “adequately
capitalized.”  The OTS requires this action pursuant to 12 U.S.C. § 1831o(e)(5)
and (f)(2)(J) having determined that such actions will better carry out the
purposes of 12 U.S.C. § 1831o.


Section 1.3
Prior Notice Required.



(a)  The Institution and any subsidiary or holding company thereof shall not
issue any securities or enter into any agreement, letter of intent, or
understanding to merge, consolidate, sell all or substantially all of its assets
and liabilities, or otherwise be acquired, or enter into any agreement or
understanding to reorganize unless (i) the Institution has provided the OTS with
prior written notice of its intention to take such action, and (ii) following
such notice, the OTS has provided the Institution with prior written notice of
its non-objection to the proposed action by the Institution.


(b)  The OTS requires this action pursuant to 12 U.S.C. § 1831o(e)(5) and
(f)(2)(J) having determined that such actions will better carry out the purposes
of 12 U.S.C. § 1831o.


Section 1.4
Ongoing Monitoring of Capital Category Required.



(a)  The Institution must monitor its own PCA capital ratios and if the
Institution should improve from a lower to a higher PCA capital category, it
must continue to comply with each provision of this PCA Directive except to the
extent the provision shall be modified, terminated, suspended or set aside by
the OTS in writing.


(b)  If the Institution falls into a lower PCA capital category, it must comply
immediately with the appropriate additional restrictions contained in 12 U.S.C.
§ 1831o and 12 C.F.R. § 565.6.


(c)  The OTS requires this action pursuant to 12 U.S.C. § 1831o(f)(2)(J) and
based upon a determination by the OTS that such action will better carry out the
purposes of Section 38 of the FDIA.


Section 1.5 
Reports of Compliance.



No later than the close of business on the 20th day of each month following the
Effective Date of this PCA Directive:


(a) The Institution shall submit to the OTS, in a format acceptable to the OTS,
a summary of actions taken, during the immediately preceding month, by the
Institution and its Board of Directors and executive officers in furtherance of
the Institution’s efforts to become “adequately capitalized.”
 
TierOne Bank
Prompt Corrective Action Directive
Page 3 of 9
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The management of the Institution shall prepare a written report concerning
the Institution’s compliance with each of the requirements of this PCA Directive
during the preceding month.  The report shall include confirmation that the
Institution is in compliance with: (i) all restrictions that apply automatically
to an institution that is “Significantly Undercapitalized” and (ii) with the
other restrictions and requirements contained in this PCA Directive.


(c)  The Institution shall continue to provide status reports required by
Section 1.5 (a)  and (b) until directed otherwise by the Regional Director.  The
OTS requires this action pursuant to 12 U.S.C. § 1831o(e)(5) and (f)(2)(J) and
based upon a determination by the OTS that such action will better carry out the
purposes of Section 38 of the FDIA.


Section 1.6
Adequate Progress.



If the OTS, in its sole discretion, determines that the Institution is failing
to make adequate progress towards achieving the requirements set forth in
Sections 1.1, 1.2, and 1.3 of this PCA Directive, the OTS may take such further
supervisory, enforcement or resolution action as it deems appropriate.


PART II - OPERATING RESTRICTIONS


Section 2.1
Compliance with Mandatory Restrictions.



The Institution shall comply with all of the mandatory prompt corrective action
provisions set forth in 12 U.S.C. § 1831o and 12 C.F.R. § 565.6 that
automatically apply to the Institution based upon the Institution’s prompt
corrective action capital category. These provisions are set forth as follows:


 
(a)  No capital distributions shall be made without the prior written approval
of the OTS.  12 U.S.C. § 1831o(d)(1); 12 C.F.R. §§ 565.6(a)(1) and (a)(2)(i).



 
(b)  No management fees shall be paid to any person having control of the
Institution if: (i) the Institution is not adequately capitalized or (ii) after
making the payment, the Institution would be undercapitalized.  12 U.S.C. §
1831o(d)(2); 12 C.F.R. §§ 565.6(a)(1) and (a)(2)(i).



 
(c)  The Institution shall not permit its average total assets during any
calendar quarter to exceed its average total assets during the preceding quarter
unless (i) the OTS has accepted the Institution’s capital restoration plan, (ii)
the increase in total assets is consistent with the plan, and (iii) the
Institution’s ratio of tangible equity to assets increases during the calendar
quarter at a rate sufficient to enable the Institution to become adequately
capitalized within a reasonable time.  12 U.S.C. § 1831o(e)(3); 12 C.F.R. §
565.6(a)(2)(iv).



 
(d)  The Institution shall not, directly or indirectly, acquire any interest in
any company or insured depository institution, establish or acquire any
additional branch office, or engage in any new line of business, unless (i) the
OTS has accepted the Institution’s capital restoration plan, the Institution is
in compliance with the plan, and the OTS determines that the action is
consistent with, and will further achievement of the plan, or (ii) the FDIC
Board of Directors approves the action.  12 U.S.C. § 1831o(e)(4); 12 C.F.R. §
565.6(a)(2)(v).



TierOne Bank
Prompt Corrective Action Directive
Page 4 of 9



 
 

--------------------------------------------------------------------------------

 





 
(e)  The Institution shall not, without the OTS’s prior written approval, (i)
pay any bonus to any Senior Executive Officer, as that term is defined in 12
C.F.R. § 563.555, or (ii) provide compensation to any Senior Executive Officer
exceeding that Officer's average rate of compensation (excluding bonuses, stock
options, and profit-sharing) during the 12 calendar months preceding the
calendar month in which the Institution became undercapitalized.  12 U.S.C. §
1831o(f)(4); 12 C.F.R. § 565.6(a)(3).



Section 2.2
Affiliate Transactions.



 
(a)  The Institution shall not engage in any new transaction with any
subsidiary, affiliate or institution-affiliated party, as that term is defined
in Section 3(u) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(u),
without the prior written non-objection of the Regional Director.



 
(b)  The OTS is imposing these restrictions pursuant to 12 U.S.C. §§
1831o(f)(2)(B)(ii) and (f)(2)(J) based on its determination that the restriction
is necessary to carry out the purpose of 12 U.S.C. § 1831o.



Section 2.3 
Restrictions on Activities Posing Excessive Risk.



The OTS imposes these restrictions pursuant to 12 U.S.C. §§ 1831o(e)(5),
(f)(2)(E), and (J), having determined that these activities pose excessive risk
to the Institution in view of its current financial condition.  The Institution,
directly or indirectly, shall not do any of the following without prior written
approval from the OTS:


(a)         release any borrower or guarantor from personal or corporate
liability on any loan or extension of credit granted by the Institution, except
when the outstanding balance of the loan and other outstanding loans to the
borrower or guarantor have been paid in full;


(b)         make or commit to make any investment in any service corporation,
finance subsidiary, or operating subsidiary, or any subsidiary of a service
corporation;


(c)         enter into any joint venture or limited partnership agreement,
directly or indirectly;


(d)         engage in forward commitment (except for firm commitments not
exceeding sixty (60) days for the sale of conforming mortgage loans), futures
transaction, or financial options transaction;


TierOne Bank
Prompt Corrective Action Directive
Page 5 of 9



 
 

--------------------------------------------------------------------------------

 



(e)        enter into any new contract or agreement for the purchase, sale, or
lease of goods, materials, equipment, supplies, services or capital assets where
the amount of each contract or agreement exceeds twenty-five thousand dollars
($25,000);


(f)         enter into any renewals or modifications of existing contracts or
agreements to be entered into in the normal course of business where the amount
of each contract or agreement exceeds one hundred thousand dollars ($100,000);


(g)        enter into any lease or contract for the purchase or sale of real
estate or of any interest therein, except that this restriction does not apply
to such contracts to be entered into in the ordinary course of business for the
purchase or sale of real estate owned due to foreclosure (REO) where the
consideration for the contact does not exceed one million dollars ($1,000,000);


(h)        encumber any of its property or other assets, except that the
Institution may pledge its assets in connection with borrowings necessary to
meet liquidity needs;


(i)         incur any material obligation or contingent liability, except as
otherwise permitted by this PCA Directive;


(j)         establish any loan production office or agency office;


(k)        accept any non-cash capital contribution;


(l)         accept, renew, or rollover any deposits not fully insured by the
FDIC;


(m)       purchase any new bank-owned life insurance (BOLI);


(n)        extend any credit to executive officers, directors, or principal
shareholders; and


(o)        originate or participate in any loan or line of credit, except for
the origination of owner-occupied, Qualifying Mortgage Loans, as defined in 12
CFR § 567.1, underwritten in accordance with the criteria established, at the
time of loan origination, for loans:
 
(i)
purchased by Federal Home Loan Mortgage Corporation (FHLMC) or Federal National
Mortgage Association (FNMA);

 
 
(ii)
guaranteed by the Department of Veterans Affairs against default (VA Mortgage);
or

 
 
(iii)
insured by the Federal Housing Administration against default (FHA Mortgage).

 
For purposes of complying with this lending restriction, the Institution may:
(i) enter into extensions, refinancings, assumptions or modifications of
existing loans or lines that do not involve the granting of new funds provided
that for any extension, refinancing, assumption, or modification of an existing
loan or line, the Institution shall maintain documentation sufficient to
demonstrate that such a transaction was in the best interest of the Institution;
and (ii) make disbursements pursuant to legally binding commitments made prior
to the Effective Date of this PCA Directive.


TierOne Bank
Prompt Corrective Action Directive
Page 6 of 9



 
 

--------------------------------------------------------------------------------

 



Section 2.4
Liquidity Reporting.



The Institution shall submit electronically to the Regional Director or his
authorized representative a liquidity status report each week in a format
acceptable to the Regional Director.  The OTS imposes this requirement pursuant
to 12 U.S.C. §§ 1831o(e)(5) and (f)(2)(J) based on its determination that the
restriction is necessary to carry out the purpose of 12 U.S.C. § 1831o.


PART III - RELIEF FROM RESTRICTIONS


Section 3.1
Waiver Requests.



The Institution may submit written requests to the OTS, requesting the OTS to
issue a notice of non-objection for the purpose of either relieving the
Institution from certain restrictions hereunder or requesting OTS to provide
notice of supervisory non-objection with respect to a particular specifically
identified transaction, loan, or investment.


PART IV - GENERAL PROVISIONS


Section 4.1
Jurisdiction.



This PCA Directive constitutes a final order under 12 U.S.C. § 1831o and is
enforceable under 12 U.S.C. § 1818(i).


Section 4.2
Definitions.



(a)  All technical words or terms used in this PCA Directive, for which meanings
are not specified or otherwise provided by the provisions of this PCA Directive,
shall, insofar as applicable, have meanings as defined in Chapter V of Title 12
of the Code of Federal Regulations, HOLA, FDIA, OTS Bulletins, or OTS
Examination Handbook.  Any such technical words or terms used in this PCA
Directive and undefined in Code of Federal Regulations, HOLA, FDIA, OTS
Bulletins or OTS Examination Handbook shall have meanings that are in accordance
with the best custom and usage in the savings and loan industry.


(b)  Reference in this PCA Directive to provisions of statutes and regulations
shall be deemed to include references to all amendments to such provisions as
have been made as of the Effective Date and references to successor provisions
as they become applicable.


(c)  The term “Effective Date” has the meaning set forth in Section 4.10 of this
PCA Directive.


Section 4.3 
Notices.



Except as otherwise provided herein, any request, demand, authorization,
direction, notice, consent, waiver or other document provided or permitted by
the PCA Directive to be made upon, given or furnished to, delivered to, or filed
with the OTS or the Institution shall be in writing and sent by first class U.S.
mail (or by reputable overnight courier, electronic facsimile transmission, or
hand delivery via messenger) addressed as follows:


TierOne Bank
Prompt Corrective Action Directive
Page 7 of 9



 
 

--------------------------------------------------------------------------------

 





OTS:
Regional Director
   
Office of Thrift Supervision
   
One South Wacker Drive,  Suite 2000
   
Chicago, Illinois 60606
   
Facsimile: (312) 917-5001
       
Institution:
Chief Executive Officer
   
TierOne Bank
   
1235 N Street
   
Lincoln, Nebraska  68508
   
Facsimile: (402) 435-0427
 



Section 4.4
Duration, Termination or Suspension of the PCA Directive.



(a)  The terms and provisions of this PCA Directive shall be binding upon the
Institution, its directors, officers, employees, agents, successors, assigns,
and other persons participating in the affairs of the Institution.


 
(b)  The PCA Directive shall remain in effect until terminated, modified or
suspended in writing by the OTS.



(c)  The OTS, in its discretion, may, by written notice, suspend any or all
provisions of the PCA Directive, except for Section 2.1 (Mandatory
Restrictions).


Section 4.5
Effect of Headings.



The Part and Section headings herein are for convenience only and shall not
affect the construction hereof.


Section 4.6
Separability Clause.



In case any provision in this PCA Directive is ruled to be invalid, illegal or
unenforceable by the decision of any court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby unless the OTS, in its sole
discretion, determines otherwise.


Section 4.7
No Violations Authorized; Consequences of PCA Directive.



Nothing in this PCA Directive, including, without limitation, any of the
timeframes for actions set forth in Part I, shall be construed as:  (i) allowing
the Institution to violate any law, rule, regulation, or policy statement to
which it is subject or (ii) restricting the OTS from taking such actions as are
appropriate in fulfilling the responsibilities placed upon it by law, including,
without limitation, actions pursuant to 12 U.S.C. § 1831o, or taking any other
type of supervisory, enforcement, or resolution action that the OTS determines
to be appropriate.


TierOne Bank
Prompt Corrective Action Directive
Page 8 of 9



 
 

--------------------------------------------------------------------------------

 





Section 4.8
Other Enforcement Document.



(a)  The Supervisory Agreement issued against the Institution effective January
15, 2009, remains in effect.


(b)  Nothing contained in this PCA Directive shall affect or limit the OTS’s
ability to take enforcement action in connection with any violation of this
enforcement document.


Section 4.9
Incorporation of Stipulation.



The Stipulation is made a part hereof and is incorporated herein by this
reference.


Section 4.10
Effective Date of This PCA Directive.



The provisions of this PCA Directive are effective immediately upon the issuance
of the PCA Directive by the Regional Director, which is the date indicated on
the first page of this PCA Directive (Effective Date).




IT IS SO ORDERED.


OFFICE OF THRIFT SUPERVISION




 
By:  /s/                                                  

Daniel T. McKee, Regional Director
Central Region




 
Date: See Effective Date on page 1

 
 
TierOne Bank
Prompt Corrective Action Directive
Page 9 of 9

 
 

--------------------------------------------------------------------------------

 
